Case]B:19-cv-01229-JGB-SP Document 42 Filed 06/22/20 Page1of1 Page ID #:446

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

PAULA GAMBLE, Case No. 5:19-cv-01229-JGB-SP

Plaintiff, Hon. Jesus G. Bernal
v. JUDGMENT IN FAVOR OF
SYNCHRONY BANK, TRANS DEFENDANT TRANS UNION
UNION, and DOES | through 10, LLC’S MOTION TO ENFORCE
inclusive, SETTLEMENT

Oo mA HA DUH Fe W HY

Defendants.

 

 

—
—- 2

This Court, having considered Defendant Trans Union LLC’s Motion to Enforce
Settlement, granted the Motion on May 15, 2020. (ECE No. 38).
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

—
& Ww bh

Plaintiff shall abide by the email agreement reached between Plaintiff and Trans Union

an

LLC on January 8, 2020, and shall accordingly execute a Confidential Settlement and

On

Release Agreement with thirty (30) days of this Order. Trans Union LLC and Plaintiff

—]

will present dismissal documents to the court as soon as possible. The parties request

Co

that the Court retain jurisdiction for any matters related to completing and/or enforcing

‘oO

the settlement.

wo NM
—- ©

Dated: June 22, 2020

No ON
i NO

—4iy]

HONGE? BLE JESUS G. BERNAL
Hoey STATES DISTRICT JUDGE

Nw NY KY KY Ww
oo TD wn

4398663.1

 

 

 
